*639Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
El caso de autos gira en torno a una misteriosa notificación por el foro de instancia de una segunda sentencia idéntica a otra sentencia correctamente notificada por el mismo foro veinte días antes.
Una mayoría del Tribunal resuelve que por unas supuestas consideraciones de justicia y de debido proceso de ley debe resolverse que el término para apelar comenzó a transcurrir en este caso a partir de la misteriosa segunda sentencia y no a partir de la primera.
Así una mayoría de este Foro convierte en dictamen efectivo la misteriosa segunda sentencia, que nadie sabe cómo o por qué se emitió en este caso, y que en recto Derecho no puede tener efectividad alguna porque es sólo una repetición superflua de la válida notificación original.
En mi criterio, aquí también existe otro misterio que la mayoría del Tribunal no comenta ni menciona. Ese misterio es cómo la parte apelante concernida, habiendo sido debidamente notificada de la correcta primera sentencia, no presentó su apelación respecto a dicha sentencia durante el término jurisdiccional correspondiente. Una vez vencido este término, la apelación se presentó dentro del término supuestamente correspondiente a la superflua segunda sentencia. Supongo que esto tiene también algo de misterioso, porque la parte apelante pudo al fin impugnar el dictamen del foro de instancia, sin haber conocido cuando el único término válido para ello transcurrió y que surgiría un supuesto segundo término para la apelación referida.
Sobre lo que no hay ningún misterio es sobre la norma que aplica al caso de autos. Ya este Foro ha establecido claramente que “sobre una misma sentencia no pueden haber válidamente, con fechas distintas, dos (2) archivos en *640autos de la copia de la notificación”. (Énfasis suplido.) Rodríguez Mora v. García Lloréns, 147 D.P.R. 305, 310 (1998). Aquí hubo una primera notificación correcta y válida. Es a partir de ésta que comenzó a transcurrir el término jurisdiccional para apelar, que estaba ya vencido cuando se presentó la apelación en el caso de autos. Por ello el Tribunal de Apelaciones correctamente desestimó el recurso de apelación presentado fuera de término.
Como la Mayoría hoy se inventa una insólita excusa para contrariar lo que en Derecho es claro, y así concederle a la apelante un privilegio de apelación ante un Foro sin jurisdicción, yo disiento.